Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, the pacing therapy lacks antecedent basis.



Claim Rejections - 35 USC § 103
Claim(s) 1,7,9,17,18,20,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaib et al (9,037,271) and Jones et al (2007/0150008).

1. A wearable cardioverter defibrillator (WCD) system, comprising: a support structure configured to be worn by an ambulatory patient; an energy storage module configured to store an electrical charge; a discharge circuit coupled to the energy storage module; (see at least figure 1, col. 4:62 to col. 6:35 of Kaib.  As one skilled in the art can appreciate, AED include an energy discharge circuit and  energy storage module in order to provide the shock to the patient)
a first reservoir in which an electrolyte is contained; a second reservoir distinct from the first reservoir in which one or more drugs not contained in the first reservoir are contained; (at least figure 3 of Kaib shows first and second electrolyte containing reservoirs.    However, Kaib is silent as to use of a drug.  Jones teaches use of a drug, see at least abstract.  To use a drug in one of the reservoirs would have been obvious since it would provide predictable results such as increased patient comfort and better overall therapy.)
sensors configured to sense an Electrocardiogram (ECG) signal of the ambulatory patient while the ambulatory patient is wearing the support structure; (see at least col. 5:1:44 of Kaib)
and a processor configured to: 
receive the ECG signal, determine whether a shock is advised for the patient based at least in part on the received ECG signal, in response to a determination that the shock is advised for the patient, cause the first reservoir to release the electrolyte and the discharge circuit to discharge the stored electrical charge to deliver the shock to the patient, and release the one or more drugs on the patient after the shock is administered, wherein the one or more drugs comprise a topical pain reliever. (See at least col. 6:9-55 of Kaib.  Further, Jones teaches the use of topical agents such as lidocaine, see at least ¶31.)


7. The WCD system of claim 1, wherein the one or more drugs includes lidocaine. (see at least ¶31 of Jones)

9. A method for use with a wearable cardioverter defibrillator (WCD) system comprising a support structure configured to be worn by an ambulatory patient, a plurality of sensors coupled to or integrated with the support structure configured to sense an ECG signal of the patient, an energy storage module, a discharge circuit, (see at least figure 1, col. 4:62 to col. 6:35 of Kaib.  As one skilled in the art can appreciate, AED include an energy discharge circuit and  energy storage module in order to provide the shock to the patient)
a first reservoir containing an electrolyte, a second reservoir distinct from the first reservoir 
containing one or more drugs not contained in the first reservoir, and a processor, (at least figure 3 of Kaib shows first and second electrolyte containing reservoirs.    However, Kaib is silent as to use of a drug.  Jones teaches use of a drug, see at least abstract.  To use a drug in one of the reservoirs would have been obvious since it would provide predictable results such as increased patient comfort and better overall therapy.)
the method comprising:
receiving an ECG signal from the patient using the plurality of sensors;
determining whether a shock is advised for the patient at least in part based on the received ECG signal; (see at least col. 5:1:44 of Kaib)
in response to a determination that the shock is advised for the patient, causing the first reservoir to release an electrolyte and controlling, by the processor, the discharge circuit to discharge the stored electrical charge to deliver the shock to the patient; and
releasing the one or more drugs on the patient after the shock is administered, wherein the one or more drugs comprise a topical pain reliever. (See at least col. 6:9-55 of Kaib.  Further, Jones teaches the use of topical agents such as lidocaine, see at least ¶31.)

17. The method of claim 9, wherein the one or more drugs includes lidocaine.  (see at least ¶31 of Jones)

18. An electrode system for use with an external defibrillator and external pacing device, the system comprising:
an electrolyte reservoir configured to release an electrolyte;
at least one electrode configured to conduct a shock to a patient after the electrolyte is released between a surface of the at least one electrode and a skin of the patient; and
a drug dispensing unit that is distinct from the electrolyte reservoir configured to topically release one or more drugs that are not contained in the electrolyte reservoir after the shock is conducted.  (at least figure 3 of Kaib shows first and second electrolyte containing reservoirs.    However, Kaib is silent as to use of a drug.  Jones teaches use of a drug, see at least abstract.  Jones also teaches using transdermal patches to deliver the drug, which are distinct from a reservoir, see at least ¶54.   Further, at least figure 1 of Kaib shows electrodes.)

20. The electrode system of claim 18, wherein the one or more drugs comprise a topical pain reliver, a topical sedative, and/or a drug formulated to increase the patient's blood pressure and/or heart rate. (see at least ¶31 of Jones)

21. The electrode system of claim 18, further comprising an electric current unit configured to provide an electric current to the portion of the patient's skin via the at least one electrode.  (see at least ¶27,29 of Jones which teaches electroporation, which will increase the absorbency of the drug)


Claim(s) 2-4,6,19,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaib et al (9,037,271) and Jones et al (2007/0150008), and further in view of Heilman et al (5,078,134).

2. The WCD system of claim 1, wherein the processor is further configured to determine whether pacing therapy is advised for the patient and in response to a determination that the pacing therapy is advised for the patient and the shock is not advised, cause the second reservoir to release the one or more drugs on the patient, the first reservoir to release the electrolyte on the patient, and the discharge circuit to discharge the stored electrical charge to deliver the pacing therapy to the patient. (Kaib is silent as to pacing therapy.  However, Heilman teaches applying pacing therapy, see at least abstract and col. 2:20-65, col. 8:37.  It would have been obvious to use pacing therapy, and to apply a drug since pacing would merely yield predictable results.  Further, at least ¶31 of Jones teaches many types of drugs that can be delivered)

3. The WCD system of claim 2, further comprising an electric current unit configured to provide, prior to the delivery of the pacing therapy, an electric current to one or more portions of the patient's skin on which the one or more drugs have been released. (see at least ¶27,29 of Jones which teaches electroporation, which will increase the absorbency of the drug)

4, The WCD system of claim 2, wherein the processor is further configured to detect bradycardia and responsive thereto to control the discharge circuit to not deliver pacing therapy and to cause the one or more drugs formulated to increase the patient's blood pressure and/or heart rate to be released on the patient. (at least col. 1:33-36 and col. 9:50-65 of Heilman teaches that it is well known to treat bradycardia, and at least ¶31 of Jones teaches drugs that increase pressure and/or heart rate. To not apply pacing would have been obvious since it would allow for drug therapy to work first, thus lessening battery drain)

6. The WCD system of claim 2, wherein the processor is further configured to provide an alert to the patient prior to delivery of the pacing therapy. (see at least col. 5:55-65 of Kaib.  The use of an alert would merely provide predictable results of giving the patient warning in a predictable manner)

19. The electrode system of claim 18, wherein the at least one electrode is further configured to conduct a pacing pulses to the patient, the drug dispensing unit is being configured to release the one or more drugs alternately with the electrolyte that is subsequently released after a set amount of time after the one or more drug are released between a surface of the at least one electrode and a portion of the patient's skin such that the one or more drugs contacts the portion of the patient's skin to penetrate into the patient's skin and the electrolyte contacts the surface of the at least one electrode.  (as mentioned supra, Kaib teaches use of an electrolyte, and Jones teaches use of a drug.  To alternately apply these would yield predictable results, and would be seen as an obvious design choice depending upon the patient’s particular condition.)

22. The electrode system of claim 21, wherein the electric current is the shock when the electrolyte reservoir releases the electrolyte, and wherein the electric current is a pacing pulse when the drug dispensing unit releases the one or more drugs. (it would have been obvious to make the shock and pacing pulses the electric current since it would be more efficient and cause less battery drain.  No unpredictable results would occur from doing so.)





Claim(s) 5,10-14,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaib et al (9,037,271) and Jones et al (2007/0150008), and further in view of Heilman et al (5,078,134) and Alt et al (5,954,753).

5. The WCD system of claim 2, wherein the one or more drugs includes Propofol.  (Jones is silent as to propofol.  However, such drug is considered to be well known in the art, see at least col. 1:55-60 of Alt.  It would have been obvious to use such since it would provide predictable results such as better patient outcomes.)

10. The method of claim 9, further comprising determining whether pacing therapy is advised for the patient and preparing to deliver pacing therapy in response to a determination that the pacing therapy is advised for the patient and the shock is not advised, causing, by the processor, the second reservoir to release the one or more drugs on the patient, the one or more drugs comprising a topical sedative, causing, by the processor, the first reservoir to release the electrolyte on the patient, and controlling, by the processor, the discharge circuit to discharge the stored electrical charge to deliver the pacing therapy to the patient. (Kaib is silent as to pacing therapy.  However, Heilman teaches applying pacing therapy, see at least abstract and col. 2:20-65, col. 8:37.  It would have been obvious to use pacing therapy, and to apply a drug since pacing would merely yield predictable results.  Further, Alt teaches the use of a sedative, see at least col. 1:55-60.  It would have been obvious to use such since it would provide predictable results such as better patient outcomes.)


11. The method of claim 10, wherein the pacing therapy is delivered after a set time period has elapsed from the releasing of the one or more drugs.  (such step is considered to be obvious in that by waiting a period of time, the drugs can take effect before stimulation occurs, thus promoting better patient comfort.)

12. The method of claim 10, further comprising providing, prior to the delivery of the pacing therapy, an electric current to one or more portions of the patient's skin to which the one or more drugs has been released.  (see at least ¶27,29 of Jones which teaches electroporation, which will increase the absorbency of the drug)

13. The method of claim 10, further comprising determining from the received ECG signal that the patient is experiencing bradycardia and responsive thereto controlling the discharge circuit to not deliver pacing therapy and to causing the one or more drugs formulated to increase the patient's blood pressure and/or heart rate to be released on the patient (at least col. 1:33-36 and col. 9:50-65 of Heilman teaches that it is well known to treat bradycardia, and at least ¶31 of Jones teaches drugs that increase pressure and/or heart rate. To not apply pacing would have been obvious since it would allow for drug therapy to work first, thus lessening battery drain)

14. The method of claim 10, wherein the one or more drugs includes Propofol.  (Jones is silent as to propofol.  However, such drug is considered to be well known in the art, see at least col. 1:55-60 of Alt.  It would have been obvious to use such since it would provide predictable results such as better patient outcomes.)

16. The method of claim 10, further comprising providing an alert to the patient prior to delivery of the pacing therapy. (see at least col. 5:55-65 of Kaib.  The use of an alert would merely provide predictable results of giving the patient warning in a predictable manner)


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaib et al (9,037,271) and Jones et al (2007/0150008), and further in view of Volpe (2016/0253471).
8. The WCD system of claim 1, wherein the processor is further configured
to determine if the pacing therapy is advised to treat a complete heart block condition. (Kaib is silent as to heart block.  However, Volpe teaches determining heart block, see at least ¶106.  To determine if pacing is advised to treat complete heart block would have been obvious since it is well known to do so, as shown in Volpe. )


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaib et al (9,037,271) and Jones et al (2007/0150008), and further in view of Heilman et al (5,078,134) and Alt et al (5,954,753),and Volpe (2016/0253471).
15. The method of claim 10, further comprising determining if the pacing
therapy is advised to treat a complete heart block condition.  (Kaib is silent as to heart block.  However, Volpe teaches determining heart block, see at least ¶106.  To determine if pacing is advised to treat complete heart block would have been obvious since it is well known to do so, as shown in Volpe. )


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,967,193. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the application is an obvious variant of at least one claim of the ‘193 patent.  For example, see application claims 1,2 and patent claim 1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792